Amended judgment and order reversed on the law and facts with costs, and complaint dismissed, with costs. Memorandum: Our reading of the record leads us to the conclusion that the jury’s verdict is contrary to, and against, the weight of evidence. We are also of the opinion that the cause of action, which was submitted to the jury, was barred by the six-year Statute of Limitations and that the defendant’s motion, to dismiss the complaint, should have been granted. (See Johnson v. Stromberg-Carlson Telephone Mfg. Co., 250 App. Div. 352; affd., 276 N. Y. 621.) All concur. (The amended judgment is for plaintiff in an action to recover damages for personal injuries sustained by reason of contracting pneumoconiosis. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCum, JJ.